Citation Nr: 0419793	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-01 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, status post surgical release.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for 
bilateral carpal tunnel syndrome and post-traumatic stress 
disorder (PTSD).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's carpal 
tunnel syndrome arose in, or is a result of his military 
service.

2.  An unappealed April 1996 RO decision denied the veteran's 
claim of service connection for PTSD.

3.  The evidence added to the record since the April 1996 RO 
decision does not bear directly and substantially upon the 
specific matter under consideration regarding service 
connection for PTSD, is cumulative of evidence previously 
considered, is not both new and material, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2.  The April 1996 RO decision that denied entitlement to 
service connection for PTSD was final, and new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. §§ 
5100-5103A, 5106, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service entrance examination in December 1969 
shows he gave a history of nervous trouble.  He also reported 
no neuritis or bone or joint deformity.  On clinical 
evaluation, the veteran had normal upper extremities and 
normal neurologic and psychiatric examinations.  Service 
medical records are silent for complaint of or treatment for 
PTSD or carpal tunnel syndrome.  Upon separation from service 
in May 1972, the veteran reported no history of nervous, 
bone, or joint trouble, or neuritis.  On examination, the 
veteran's upper extremities and neurologic and psychiatric 
examinations were normal.  No significant interval history 
and no defects were noted.

The veteran's administrative personnel records dated from 
August 1970 to May 1972 show that the veteran was a member of 
Attack Squadron 212 and was stationed aboard the U.S.S. 
Hancock (CVA-19) during his duty.

Associated with the claims file are Vet Center treatment 
records dated from July to December 1995.  The veteran 
reported being traumatized by his wife leaving with their 
eight-month-old baby.  As to his traumatic events, the 
veteran listed coming home from Vietnam to find his 
girlfriend pregnant with someone else's child, the death of 
his first wife when she was seven months pregnant, his 
father's suicide, his brother's suicide, and his being beat 
up upon discharge from the military.  He reported feeling 
guilty and responsible after Vietnam.  The veteran received 
counseling on grief about the death of his first wife and his 
current marital difficulties.  PTSD was indicated.

In November 1995, the veteran underwent VA examination.  His 
medical records were reviewed.  The veteran indicated he was 
involved in fire fights and was under enemy fire, although he 
did not return fire.  Aboard the aircraft carrier, he served 
guard duty one night and was horrified to see that the ship 
was surrounded by "boat people".  The ship's movement 
caused the small boats nearby to capsize and throw the people 
into the ocean.  The veteran indicated he was horrified at 
the thought that he indirectly caused these deaths.  He said 
he recalled having T-shirts made up with the word 
"murderers" on them, but the examiner doubted the veracity 
of this particular story.

The veteran described nightmares several times a month.  He 
said he often awoke in a sweat, not knowing whether he 
dreamed or not.  He became irritated and had short patience 
with people.  Those who worked around him eventually shunned 
him because of his attitudes.  The veteran described 
depression and suicidal thoughts, but said he dispelled these 
by reading the Bible.  He had difficulty with concentration, 
his temper, and intrusive thoughts of killing innocent people 
while in Vietnam waters.  He also described flashbacks 
occurring two or three times a month.  The veteran drank 
heavily until a month prior.  He stated that his father was 
an abusive alcoholic who had committed suicide.

On examination, the veteran was not articulate.  He was very 
circumstantial and rambling.  Recent and remote memory were 
intact.  His affect was very constricted.  His mood was 
depressed and anxious, and he had pressured speech.  The 
examiner had difficulty getting the veteran to answer direct 
questions.  There was no evidence of a thinking disorder.  He 
had great difficulty answering questions and continued to 
talk or make an effort to try to find words to express his 
feelings.  The examiner opined that the stressors seemed 
rather mild to support a diagnosis of PTSD until he described 
his childhood abuse.  It made sense to the examiner that the 
veteran's reaction to the inundation of the boat people 
resonated to his own abuse and pain as a child.  The examiner 
felt the veteran had PTSD of a mild to moderate degree of 
disability.  He was also diagnosed with alcohol abuse.

In an April 1996 rating decision, the RO denied service 
connection for PTSD because, although the veteran was 
diagnosed with PTSD, there was no evidence of a verifiable 
stressor in his service personnel records.

In an April 1999 private treatment record, the veteran's 
hands were noted to be rough and heavily callused, 
particularly the fingertips.  There was no atrophy of the 
thenar eminence.  There was no edema of the wrists.  There 
was tenderness to palpation along the left carpal tunnel, 
with a positive carpal tunnel compression test.  The carpal 
tunnel compression test was negative on the right.  It was 
noted that the veteran continued to have carpal tunnel 
symptoms, which were worse at night and aggravated by driving 
and lifting.  He complained of numbness and pain in the 
wrists and median nerve distribution.  He avoided certain 
activities.  When he was in the Navy, he remembered his hands 
were numb, tingling, and weak, with occasional wrist popping, 
which occurred with heavy lifting, pushing, pulling, and 
climbing.  His diagnosis was of carpal tunnel syndrome on the 
right and left.

An April 2000 private treatment report shows the veteran 
underwent bilateral carpal tunnel releases in 1999.  He 
described progressive onset of symptomatology a few years 
prior.  He did not describe any specific trauma.  He had 
persistent pain at the volar wrist radiating to the thenar 
eminence, and numbness along the left radial and volar 
forearm.  He also described numbness and aching in the dorsum 
of the hand.  On examination, there were well-healed surgical 
scars at the volar wrist bilaterally.  He had no tenderness 
at the radial tunnel, and no radiated dysesthesias.  The 
assessment was status post bilateral carpal tunnel release 
with some residual irritation at the wrists.  There were no 
obvious neuromuscular deficits.

An August 2000 VA treatment record shows the veteran was 
referred for individual counseling and complained of feeling 
overwhelmed by his many problems.  He had repetitive 
nightmares where someone tried to kill him.  He reported 
feeling guilt over his part in the Vietnam War.  He was 
depressed but denied any suicidal ideation.  He indicated 
that he participated in a PTSD group.  The veteran gave a 
history of mental health treatment, but the physician found 
no evidence of this in the VA computer records.  On 
examination, the veteran was overwhelmed, frustrated, and 
paranoid.  The veteran was diagnosed with PTSD by history.

A subsequent August 2000 notation indicates the RO contacted 
the Vet Center and was informed that the Vet Center was not 
aware of a referral for the veteran to the PTSD program.  A 
September 2000 treatment report shows a diagnosis of PTSD and 
the initiating of a referral to the PTSD program.

In a January 2002 treatment record, the veteran was informed 
he had missed the last several mental health appointments for 
which he had been scheduled.  He stated it was a difficult 
time of year because it was when his first wife had died.  He 
denied any suicidal ideation.  He no longer attended a PTSD 
group because it triggered him and because the individuals in 
the group were not struggling with feelings of guilt as he 
was for killing.

In a later January 2002 VA record, the veteran reported being 
in and out of the house with his wife in any given week.  He 
denied any current alcohol use, but admitted getting drunk 
after his PTSD group sessions.  The provider agreed to submit 
an application for the inpatient PTSD program.

In a November 2002 VA clinical record, the provider explained 
to the veteran that the results of his PTSD screening 
evaluation confirmed a diagnosis of PTSD resulting from his 
military service in Vietnam.  The veteran continued to 
receive treatment in the PTSD program through January 2003.

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge via videoconference hearing.  The veteran 
and his representative sought to provide testimony to 
establish a verifiable stressor.  The veteran's 
representative agreed that the veteran had not engaged in 
combat.  The veteran testified that, while he was en route to 
Vietnam, he stopped in the Philippines.  He was held there 
due to some lost paperwork.  Since his friends went on to 
Vietnam without him, he felt alone and worried about them.  
He said he still thinks of those things.  On board the U.S.S. 
Hancock, he worked on the flight deck, and remembered when 
debris from the wings and structures would crash onto the 
deck.  There were three times when debris hit crewmen.  One 
was taken off the ship, and the veteran never learned what 
happened to him.  He could not remember the names of any of 
these crewmen.  He also recounted the incident when he saw 
Vietnamese boat people whose boats had been capsized and they 
died, due, he believed, to action of the ship.  People he 
knew believed he was different after he returned from 
Vietnam.  He said he feels guilt when he encounters 
Vietnamese people.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In July and December 2001 letters, the Board informed the 
veteran of the VCAA and its effect on his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
December 2002 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims for 
service connection.  We therefore believe that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claim, and that 
the SOC issued by the RO clarified what evidence would be 
required to establish service connection.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the December 2002 SOC contained the new reasonable doubt and 
duty-to-assist regulations codified at 38 C.F.R. §§ 3.102, 
3.159 (2003).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims for service connection has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Carpal Tunnel Syndrome

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Upon review, the Board observes that the veteran's service 
medical records make no mention of treatment for or diagnosis 
of carpal tunnel syndrome.  Indeed, the veteran's separation 
examination indicated that his upper extremities were normal.  
There are no service records describing any kind of treatment 
for carpal tunnel syndrome or any similar symptoms.  While 
the claims file shows the veteran was first diagnosed with 
carpal tunnel syndrome in April 1999, no medical opinion has 
been given that shows a relation between this current 
disorder and his naval service.

The Board recognizes that the veteran believes his carpal 
tunnel syndrome began in service.  The veteran's sincerity is 
not in question.  However, while the veteran is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the condition causing symptoms or 
the onset or etiology of a disorder.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Here, the veteran has not submitted, or identified the 
existence of, any medical opinion or other medical evidence 
that supports his claim that his carpal tunnel syndrome is 
related to his military service.  Thus, the claim for service 
connection for carpal tunnel syndrome must be denied.  38 
U.S.C.A. §§ 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.310.

The competent and probative medical evidence of record 
preponderates against a finding of a nexus between the 
veteran's current diagnosis of carpal tunnel syndrome and his 
service.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Post-traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).  See Cohen v. Brown, 
10 Vet. App. 128 (1997).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Where 
a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

The RO, in a decision dated in April 1996, denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The RO found at that time that there was no evidence 
either of combat service or of a verifiable stressor in the 
veteran's Navy personnel records.  The veteran did not appeal 
the RO's decision, and it therefore became final based upon 
the evidence then of record.

The evidence of record at the time of the RO's decision 
included the veteran's service medical and personnel records, 
the July 1995 Vet Center reports, and the VA examination 
report dated in November 1995.

The April 1996 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In 
making this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the April 
1996 rating decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

Added to the record since April 1996 are the VA and non-VA 
records dated from August 2000 to March 2004.

As noted above, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5103A(f), 5108, 7104(b).  Furthermore, 
if the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of service connection for PTSD, is 
whether the previously denied claim ought to be reopened.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's current request to reopen his 
claim was filed in June 2000, the regulations in effect prior 
to August 29, 2001 are for application.  Nevertheless, to 
whatever extent the new rules have changed the approach to 
developing evidence in claims, they have not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
PTSD essentially fails to address the inadequacies of the 
veteran's claim at the time of the prior denial in April 
1996.  The only additional PTSD evidence merely repeats the 
veteran's earlier diagnosis of PTSD, a diagnosis VA already 
recognized.  Lack of a diagnosis was not the reason for the 
denial of service connection in April 1996.  Instead, the 
veteran's claim was denied because he did not provide a 
verifiable stressor event in service.  In this respect, the 
additional evidence submitted currently provides no clearer 
picture of the veteran's claimed stressors than VA had before 
it in April 1996.

The veteran's claimed stressors have remained primarily 
events that occurred on board the U.S.S. Hancock, which 
include seeing capsized boats and injured fellow crewmen.  
Through written statements, medical records, and hearing 
testimony, the veteran did not provide any more detailed 
information concerning his claimed stressors, including 
specific dates or names of others involved in certain events.  
Since information relevant to the veteran's claim continues 
to be essentially unverifiable, the Board does not believe it 
would be helpful to remand this case for stressor 
verification, as suggested by his representative in the March 
2004 hearing.

The Board wishes to point out that the veteran has been given 
the opportunity both to describe his alleged stressor(s) in 
sufficient detail so that corroboration could be attempted by 
the service department, or to furnish other evidence of the 
alleged stressor(s).  He has failed to do so.

The U.S. Court of Appeals for Veterans Claims has held that 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a [claimant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).

Consequently, the Board finds that the evidence received 
since the April 1996 rating decision regarding the claim for 
service connection for PTSD is cumulative of the evidence 
previously considered by the RO, and not sufficiently 
significant to warrant reconsideration of the merits of the 
claim on appeal.  As the evidence received since the April 
1996 RO decision to deny service connection for PTSD is not 
new and material, it follows that the claim for service 
connection may not be reopened.


ORDER

Service connection for bilateral carpal tunnel syndrome, 
status post surgical release, is denied.

New and material evidence having not been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for post-traumatic stress disorder is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



